Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00101-CV

                              In the Interest of Z.A.F. and Z.R.F.

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00277
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order terminating
parental rights is AFFIRMED. Counsel’s motion to withdraw is DENIED.

       SIGNED August 19, 2019.


                                                _____________________________
                                                Irene Rios, Justice